Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 
This is in response to the Amendment dated June 1, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Objections
Claim 36 has been objected to because of minor informalities.
	The objection of claim 36 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 24-25, 30-31, 34, 38 and 49 stand rejected under 35 U.S.C. 103 as obvious over 

Martyak et al. (US Patent Application Publication No. 2006/0272950 A1).
	Regarding claim 24, Martyak teaches a method for electrodepositing at least one reactive metal onto a surface of a conductive substrate, the method comprising:
	• electrodepositing the at least one reactive metal (= metal sulfonate salts selected from Group 1B, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6B, 7B, 8B, lanthanide and actinide metals of the periodic table and ammonium ion or mixtures thereof may be used) [pages 3-4, [0046]] onto the surface of the conductive substrate (= the substrate is a semiconductor device, a printed circuit board, an inert electrode, steel, copper or copper-alloy, nickel or nickel-alloy, cobalt or cobalt alloy, a refractory metal or oxide, carbon or an organic substrate) [page 7, claim 33] via electrochemical reduction of a metal complex having a metal center comprising the at least one reactive metal and at least one ligand (= the metal salt of an alkyl or aryl sulfonic acid) [page 4, [0049]], at a temperature from about 10oC to about 70oC (= preferably, the electrochemical processes are used from about -20o C. to above 95o C. depending upon the processes in use) [page 5, [0063]], a pH of about 2 to about 4 (= the sulfonic acid solution may have a pH that is between -2 to 13) [page 3, [0042]] and at a pressure of about 0.5 atm (50.66 kPa) to about 5 atm (506.62 kPa), in an atmosphere comprising oxygen (implicit = the room atmosphere), wherein the metal complex is dissolved in a substantially aqueous medium (= the sulfonic acid may be an aqueous solution) [page 3, [0043]]; and
	wherein the at least one reactive metal comprises is aluminum, the at least one ligand is selected from at least one of a sulfonate ligand and a sulfonimide ligand (= metal sulfonate salts selected from Group 1B, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6B, 7B, 8B, lanthanide and actinide metals of 

the periodic table and ammonium ion or mixtures thereof may be used) [pages 3-4, [0046]], and the reactive metal to the ligand ratio is 1:1-1:3 (= 
		
    PNG
    media_image1.png
    143
    658
    media_image1.png
    Greyscale

) [page 4, [0049]; and page 7, claim 15].
Regarding claim 25, Martyak teaches wherein the sulfonate ligand is a ligand of a formula SO3R1, wherein R1 is selected from the group consisting of halo; substituted or unsubstituted C6-C18-aryl; substituted or unsubstituted C1-C6-alkyl; and substituted or unsubstituted C6-C18-aryl-C1-C6-alkyl (= the metal salt of an alkyl or aryl sulfonic acid usually has the formula: 
    PNG
    media_image2.png
    182
    363
    media_image2.png
    Greyscale
) [page 4, [0049]; and col. 7, claim 15].
	Regarding claim 30, Martyak teaches wherein the substantially aqueous medium comprises an electrolyte (= an alkyl monosulfonic acid, an alkyl polysulfonic acid or an aryl mono or polysulfonic acid) [page 3, [0039]].
	Regarding claim 31, Martyak teaches wherein the electrolyte comprises at least one of a halide electrolyte; a perchlorate electrolyte; an amidosulfonate electrolyte; hexafluorosilicate electrolyte; a tetrafluoroborate electrolyte; methanesulfonate electrolyte; and a carboxylate electrolyte (= methyl methanesulfonate) [page 6, claim 2].
	Regarding claim 34, Martyak teaches wherein the pH of the substantially aqueous 

medium is buffered (= the buffering agent regulates the pH during electrolysis) [page 4, [0058]] at a pH from about 1 to about 7 (= the sulfonic acid solution may have a pH that is between 2 to 13) [page 3, [0042]].
	Regarding claim 38, Martyak teaches wherein the electrodepositing comprises electrodepositing at least one layer of the at least one reactive metal onto the surface of the conductive substrate (= the metallic coating) [pages 3-4, [0046]].
	Regarding claim 49, Martyak teaches wherein the medium consists essentially of water (= the sulfonic acid may be an aqueous solution) [page 3, [0043]].

II.	Claims 35-37 stand rejected under 35 U.S.C. 103 as being unpatentable over Martyak et al. (US Patent Application Publication No. 2006/0272950 A1) as applied to claims 24-25, 30-31, 34, 38 and 49 above, and further in view of Woertink et al. (US Patent Application Publication No. 2005/0122661 A1).
	Martyak is as applied above and incorporated herein.
Regarding claim 35, the method of Martyak differs from the instant invention because Martyak does not disclose wherein the substantially aqueous medium comprises a water-miscible organic solvent.
	Martyak teaches that:
The sulfonic acids of this invention may also contain oxidizing agents, reducing agents, sequestering agents, surfactants, emulsifying agents, viscosity modifiers, wetting agents, lubricants, soaps and a co-solvent. The choice of additional additives or buffers is dependent upon the operation of choice such as electrodeposition, descaling, organic monomer polymerization, energy storage devices and mixture of the above compounds may be used to effective the desired result (pages 2-3, [0033]).

In addition to the metal salts, aqueous acid electrolytes of the invention optionally may contain a variety of other components commonly known in the electrodeposition industry. These components are often referred to as additives such as suppressors agents, accelerator agents, leveling agents and the like. The use of a buffering agent in combination with a suppressor agent, an accelerator or brightener additive is particularly preferred and provides surprisingly enhanced plating performance, particularly in hard to plate features (page 4, [0057]).

	Woertink teaches electrolytic tin plating (page 1, [0001]). 

Optional organic solvents may be added to the present tin electroplating composition.  Typical solvents useful in the present compositions are aliphatic alcohols. Preferred organic solvents are methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol. Such solvent may be used in the present tin electroplating compositions in an amount if from 0.05 to 15 g/L, and preferably from 0.05 to 10 g/L (page 4, [0028]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the substantially aqueous medium described by Martyak with wherein the substantially aqueous medium comprises a water-miscible organic solvent because Martyak teaches that the sulfonic acids may also contain a co-solvent where Woertink teaches that aliphatic alcohols are typical organic solvents useful and commonly known in the electrodeposition industry.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 36, Woertink teaches wherein the water-miscible organic solvent 

comprises at least one of an C1-C6-alkanol, a C2-C10-polyol, a (poly)alkylene glycol ether, a C2-C10-carboxylic acid; a C2-C10-ketone; a C2-C10-aldehyde; a pyrrolidone; a C2-C10-nitrile; a phthalate; a C2-C10-dialkylamine; a C2-C10-dialkylformamide; a C2-C10-dialkyl sulfoxide; a C4-C10-
heterocycloalkane; an aminoalcohol; and a C4-C10-heteroarylene (= preferred organic solvents are methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol) [page 4, [0028]].
Regarding claim 37, Woertink teaches wherein the C1-C6-alkanol comprises ethanol (= preferred organic solvents are methanol, ethanol, n-propanol, iso-propanol, n-butanol, and iso-butanol) [page 4, [0028]].

Response to Arguments
Applicant's arguments filed June 1, 2022 have been fully considered but they are not persuasive. The standing prior art rejections have been maintained for the following reasons:
	• Applicant states that in the present case, all of the specific examples in Martyak ‘950 use non-reactive metals, such as tin, zinc, and iron. Thus, one of ordinary skill in the art is guided toward using non-reactive rather than reactive metals by Martyak ‘950.
	In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)). A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982). All disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in the reference patent, not just specific examples, must be evaluated for what it fairly teaches those 

of ordinary skill in the art, In re Snow and Steinhards, 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278 (CCPA 1976); In re Kohler, 177 USPQ 399.

	• Applicant states that therefore, absent hindsight reasoning, one of ordinary skill in the art would not have any reason whatsoever to select a reactive metal aluminum from the milieu of hundreds of thousands of possible metals and alloys disclosed and disregard those preferred and tested embodiments. Nor would a person of ordinary skill in the art select a pH from about 2 to about 4, based on Martyak ‘950’s very broad disclosure of -2 to 13. See the Rule 132 Declaration submitted on May 21, 2021 showing unexpected results of the use of instant claimed pH of about 2 to about 4.
	• Applicant states that in a nutshell, the inventors have found that upon a careful mixture of ligands and control of pH, they can decrease the reduction potential by half a volt thus allowing the active metal to be electrochemically reduced and deposited in water. This is a major finding and challenges the status quo. This further indicates that the instant invention is patentable under 35 U.S.C. § 103. See MPEP. 21453.X.D.3 (“Proceeding Contrary to Accepted Wisdom Is Evidence of Nonobviousness”).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so 

long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant states in their declaration that the “pH is not identified as being critical to electrodeposition in the Martyak reference. The pH range of -2 to 13 referred to in Martyak 
covers virtually the entire pH range, including portions of the pH range which would not result in electrodeposition, as currently claimed” (page 2, ƿ 22).
Inoperativeness of a reference is not established by merely showing that a particular disclosed embodiment is lacking in perfection does not establish non-obviousness. Ex parte Allen 2 USPQ 2d 1425 (BPAI 19870; Decca Ltd. V. United States 191 USPQ 439 (Ct. Cl. 1976); Bennett v. Halahan 128 USPQ 398, 401 (CCPA 1961).
Furthermore, Applicant’s Appendix A shows that at pH 4.07, the solution is unstable and aluminum salts precipitate out of the solution. Present claim 24, line 5, recites a pH of about 4. 

	• Applicant states that Martyak ‘950 does not provide any reason to select reactive metals to use with their highly purified sulfonates. The only guidance provided is to use a non-reactive metal as shown in the examples. Thus, Martyak ‘950 fails to disclose or suggest using reactive metals in the pH range as claimed. The above-discussed cases require a reason to select the species from the laundry list and Martyak ‘950 does not provide one. Therefore, it would have been obvious for a person of ordinary skill in the art to arrive at the instant claimed 

invention based on teachings of Martyak ‘950 with reasonable expectation of success.
	In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

	• Applicant states that moreover, the results of the instant invention would not have been expected by a person of ordinary skill in the art. The approach adopted by the instant invention is a paradigm shift when it comes to electrodeposition of active metals. Prior to the instant application, most work around metals, such as Nb, Mn, V, Zr, Ti, Al and Mg, revolved around using organic solvents or ionic liquids. As explained in the last-filed response and exhibits thereto, the prior art has claimed that reduction of aluminum was IMPOSSIBLE in water. 

	In response, it is deemed that the metal salt of an alkyl or aryl sulfonic acid having the formula: 
    PNG
    media_image2.png
    182
    363
    media_image2.png
    Greyscale
(Martyak: page 4, [0049] and page 7, claim 15) is soluble in the aqueous solution (Martyak: page 2, [0023]), and thus, provides the aluminum ions for electrodeposition (Martyak: pages 2-3, [0033]).
	It has been held that a newly discovered use or function of components does not necessarily mean the system is unobvious since this use or function may be inherent in the prior art. Ex parte Pfeiffer 135 USPQ 31.

	• Applicant states that moreover, to facilitate allowance of this application, Applicant has further amended claim 24 by reciting reactive metal and ligand ratio. As acknowledged by the Examiner, this limitation has not been disclosed or discussed in the cited art, not to mention any benefits resulting from this limitation.
	In response, it is deemed that Martyak teaches that the reactive metal to the ligand ratio is 1:1-1:3 (= 
		
    PNG
    media_image1.png
    143
    658
    media_image1.png
    Greyscale

) [page 4, [0049]; and page 7, claim 15].


	• Applicant states that:
	It is noted on page 11, last paragraph of the final Office Action, the Examiner states, “Applicant's testing of the substantially aqueous mediums described for their ability to decrease the reduction potential by half a volt thus allowing the active metal to be electrochemically reduced and deposited in water is not commensurate in scope with the present claims.” The Examiner states, “the present claims are more generic than what was tested and what was tested was not representative of the overall broadness of what is presently claimed, i.e., the ability to decrease the reduction potential by half a volt thus allowing the active metal to be electrochemically reduced and deposited in water only works for what was specifically tested.” This statement is moot, because as shown in the above-presented amendments, the active metal has been now defined as aluminum, the pH is about 
2 to about 4, and the active metal to ligand ratio is 1:1 to 1:3.

	In response, Martyak teaches a Group 3A metal, which includes Al; a pH of about 4; and an active metal to ligand ratio of 1:1 to 1:3, which testing does not seem to produce the unexpected results at such pH because Applicant’s Appendix A shows that at pH 4.07, the solution is unstable and aluminum salts precipitate out of the solution. Present claim 24, line 5, recites a pH of about 4.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Dotzer et al. (US Patent No. 4,071,526) is cited to teach a method for the preparation of additives for influencing the electrocrystalline growth in aprotic oxygen- and water-free organo-aluminum electrolyte media, which is characterized by the feature that a compound, which contains a sulfonimide or sulfonamide group as the reactable group, is reacted with at least one organo-aluminum compound of the general formula AlR3, where R is an alkyl radical, 

particularly ethyl, in the molar ratio of from about 1:1 to 1:6 (col. 1, lines 7-16).
	WO 2012/141136 is cited to teach an aluminum electroplating solution using a non-aqueous solvent (lines 10-11). The aluminum electroplating solution comprises an ionic liquid consisting of an ion pair of an aluminum metal salt and an organic compound, an organic solvent having a dielectric constant of 8 or less, and an additive comprising an aromatic sulfonimide or a nitrogen-containing heterocyclic compound (lines 73-76).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 13, 2022